Citation Nr: 0417414	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's petition to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder.

This case was previously before the Board in April and July 
2003.  In its April 2003 decision, the Board reopened the 
veteran's claim and, pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2) (2002), attempted to undertake 
additional evidentiary development in this case, in 
particular obtaining VA medical records and a VA examination.  
However, an intervening decision by the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of the 
evidence.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Consequently, in July 2003 the Board remanded the 
claim for the RO to obtain the necessary VA medical records 
and examination.  The additional development was completed, a 
supplemental statement of the case was issued continuing to 
deny the claim, and the case was returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right knee disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claim.  The August 2001 rating decision 
appealed, the January 2002 statement of the case, and the 
February 2004 supplemental statement of the case notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional 
information was needed to process his claim.  In addition, a 
January 2004 letter and the February 2004 supplemental 
statement of the case included the criteria for granting 
service connection and provided information regarding other 
regulations pertaining to his claim.  Likewise, a 
January 2003 letter and the aforementioned January 2004 
letter, as well as additional correspondence, notified him of 
the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
VA's responsibilities in obtaining evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the January 2003 and January 2004 letters, the RO 
requested that the veteran identify and/or submit 
any supporting evidence within 30 days, the January 2003 
letter also informed him that he had up to one year from the 
date of that letter to submit additional evidence.  And more 
than one year has passed since the January 2003 VCAA letter.  
See also the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and the veteran was afforded a VA 
examination.  In addition, he was afforded several 
opportunities to submit additional evidence in support of his 
claim.  But he has not made the Board aware of any additional 
evidence that should be obtained prior to appellate review.  
So the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the initial AOJ 
decision was made in August 2001 - after the November 9, 
2000, passage of the VCAA.  And the VCAA notice was not 
provided prior to that decision.  However, assuming solely 
for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  



In the present case, regarding the initial issue of whether 
the veteran has submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a right knee disorder, 
a substantially complete application was received in December 
2000.  Thereafter, in an August 2001 rating decision, his 
petition to reopen was denied.  Only after the August 2001 
rating action was promulgated did the RO, in January 2003, 
provide VCAA notice to the claimant, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession pertaining to the claim.  Another VCAA notice was 
provided to the veteran in January 2004, subsequent to an 
April 2003 Board decision that reopened his claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (raising a new issue) in response to notice 
of its decision on a claim for which VA already has given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant 
by stating, "[T]he Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant."

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non- prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Likewise, in 
January 2004, the veteran was provided with an additional 
VCAA notice regarding his claim of entitlement to service 
connection subsequent to the Board's April 2003 reopening of 
his previously denied claim, and before his case was again 
transferred to the Board.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to his VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis, 
which are chronic, per se, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and a VA 
examination report.

The veteran's March 1965 and June 1967 Reports of Medical 
History indicates that the veteran denied experiencing 
arthritis, bone or joint deformity, "trick" or locked knee, 
and lameness.  The contemporaneous Reports of Medical 
Examination indicated that clinical evaluation of the 
veteran's lower extremities and musculoskeletal system was 
normal.

In July 1968, according to his service medical records, the 
veteran complained that he experienced a "giving way" of 
the knee three years earlier, which recently had occurred 
again, but with pain and swelling.  He also reported that he 
had self-treated himself with an Ace wrap, but that he still 
had intermittent "giving way."  Physical examination showed 
full range of motion and good stability, without any evidence 
of ligament weakness or pain on palpation.  The impression 
was possible chronic ligament strain.

The veteran's March 1969 Report of Medical Examination for 
purposes of his release from active duty indicates that 
clinical evaluation of the veteran's lower extremities and 
musculoskeletal system was normal.

In March 2002, according to VA medical records, the veteran 
complained of intermittent right knee pain and "clicking" 
after prolonged movement. 

A March 2002 VA x-ray report indicates that there were mild 
degenerative changes of the right knee with narrowing and 
sclerosis involving the medial compartment of the 
femorotibial joint and narrowing of the lateral compartment.  
The tibial spines were prominent and there was spurring at 
the patellofemoral space with narrowing and sclerosis 
laterally.  There was no bony destructive lesion and the soft 
tissues were unremarkable.

An April 2002 VA x-ray report was negative for any 
significant changes to the mild medial, lateral, and patellar 
femoral compartment narrowing.  There were no fractures, 
subluxations, or dislocations.

A June 2002 VA medical record indicates that the veteran 
complained of a long history of intermittent right knee pain, 
worsening in the previous few months.  He described lateral 
joint line pain, worse on walking and stairs, with 
intermittent swelling of the knee.  He denied any 
"catching" or episodes of giving out of his knee.  He also 
denied a history of injury to the knee.  Physical examination 
was negative for effusion.  Range of motion was from 0 to 120 
degrees, with worsening pain in the lateral posterior side 
with hyperflexion.  Lachman and varus/valgus tests were 
negative.  The assessment was that the veteran had a history 
of symptoms, and an examination, consistent with a possible 
lateral meniscus tear.

A June 2002 VA radiology report from an MRI of the right knee 
showed small joint effusion, with a small popliteal cyst, a 
slight thinning of the articular cartilage along the medial 
and lateral patellar facets, and some slight abnormal signal 
within the patellar articular cartilage.  Evaluation of the 
menisci showed a globular abnormal signal located in the 
body, anterior horn, and posterior horn of the lateral 
meniscus.  The signal changes extended to the articular 
surface, which was compatible with a degenerative tear and 
degenerative changes were noted in the medial meniscus.  The 
anterior and posterior cruciate ligaments were intact and the 
medial collateral ligament was intact.

An April 2003 VA orthopedic progress note states that the 
veteran was assessed as having a lateral meniscus tear, but 
that he had not used any pain medication, performed any 
physiotherapy, or had any surgeries since his last visit.  
He complained that his knee pain was worsening and that it 
sometimes locked and tightened.  Physical examination showed 
a normal gait, without an obvious deformity.  There was mild 
tenderness on the lateral joint line.  Range of motion was 
from 5 to 90 degrees.  The knee was table on full extension 
and at 30 degrees flexion.  Lachman's, anterior draw, and 
McMurray's tests were negative.  The assessment was that the 
veteran had right lateral meniscus tear and a right knee 
arthroscopy was recommended. 

The veteran underwent a right knee arthroscopy in June 2003.  
Operative findings included a lateral meniscus tear, with 
chrondromalacia.

In February 2004, the veteran was afforded a VA examination.  
According to the report, the veteran stated that he fell 
while in the shower in 1968.  He related that his knee 
bothered him during the intervening years since his service, 
with intermittent pain and weakness, but without giving way 
or locking up.  He also related that he had some stiffness 
and tenderness with extended sitting.  He stated that, since 
his June 2003 arthroscopy, he was pain free most of the time, 
with the exception of stiffness and tenderness with extended 
sitting or driving.  

Physical examination showed that the veteran had a distinctly 
broad-based gait, with a short stride length, after sitting 
for an hour, which lengthen after a few steps.  There were 2 
well-healed arthroscopic portals in the medial and lateral 
aspect beneath the patella on either side of the 
infrapatellar ligaments.  Pressure on the portals was 
slightly tender.  There was no effusion and the knee 
hyperextended 1 or 2 degrees, in about 7 degrees of valgus.  
He had flexion to 110 degrees, with some "pulling" at the 
end.  The knee was stable in full extension.  At 30 degrees 
flexion, there was a jog of lateral laxity to varus stress.  
McMurray's, Lachman's pivot shift, and drawer tests were 
normal.  The assessment was status-post right knee lateral 
meniscal tear.  The VA examiner opined, upon review of the 
veteran's service medical records, the history as presented 
by the veteran, and the physical examination, that the 
veteran's present early degenerative arthritic changes of the 
right knee could not reasonably be attributed to the minor 
incident in 1968, or, the previous incident described by the 
veteran then.

There is no persuasive medical nexus evidence of record 
indicating the veteran's right knee disorder was incurred 
during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In reaching this 
conclusion, the Board realizes the veteran was treated during 
service in July 1968 for instability ("giving way") of his 
right knee and received a diagnosis of a possible chronic 
ligament strain.  However, his service medical records show a 
negative physical examination and he received no further 
treatment during service for his right knee.  Similarly, his 
separation examination was unremarkable.  In addition, he did 
not again receive treatment for his right knee until 2002, 
approximately 33 years after his discharge.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  



Even more significantly, the February 2004 VA examiner 
definitively concluded that the veteran's current right knee 
disorder was not related to his military service.  This 
opinion has significant probative weight since it was based 
on an independent review of the complete record, including 
the veteran's service medical records, and the VA examiner 
not only considered the veteran's assertions and history, 
but also undertook a comprehensive examination of him.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

The only evidence portending that the veteran's right knee 
disorder is related to his service in the military comes from 
him, personally.  And as a layman, he simply does not have 
the necessary medical training and/or expertise to determine 
the cause of this disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



